DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard LaCava (41,135) on May 20, 2022.
The application has been amended as follows: 
Cancel Claim 13 and amend Claim 1 as recited below.

Claim 1: A nonpolar all-solid-state battery comprising: 
a first electrode; 
a second electrode; and 
a solid electrolyte layer between the first electrode and the second electrode, 
wherein each of the first electrode and the second electrode includes: 
at least one first active material that functions as both a positive electrode active material and a negative electrode active material, and has a larger specific capacity when functioning as the positive electrode active material than a specific capacity when functioning as the negative electrode active material; and 
at least one second active material that is a negative electrode active material, and 
in each of the first electrode and the second electrode, a ratio of the at least one first active material to a total amount of the at least one first and second active materials is more than or equal to 54% by mass and less than or equal to 95% by mass, and a mass of each of the at least one first and second active materials is equal between the first electrode and the second electrode.
Election/Restrictions
Claim 1 is allowable. The restriction requirement of Species A-B, as set forth in the Office Action dated March 9, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A-B is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-12 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 1 is directed to a nonpolar all-solid-state battery comprising:
a first electrode; 
a second electrode; and 
a solid electrolyte layer between the first electrode and the second electrode, 
wherein each of the first electrode and the second electrode includes: 
at least one first active material that functions as both a positive electrode active material and a negative electrode active material, and has a larger specific capacity when functioning as the positive electrode active material than a specific capacity when functioning as the negative electrode active material; and 
at least one second active material that is a negative electrode active material, and
in each of the first electrode and the second electrode, a ratio of the at least one first active material to a total amount of the at least one first and second active materials is more than or equal to 54% by mass and less than or equal to 95% by mass, and a mass of each of the at least one first and second active materials is equal between the first electrode and the second electrode.
The closest prior art is considered to be Yoshida et al. (US PGPub 2007/0202400, cited on the IDS dated August 14, 2020) in view of Ito (US PGPub 2017/0125841, cited on the IDS dated August 24, 2021).
Regarding Claim 1, Yoshida discloses in Fig. 1 (8) an all-solid-state battery ([0031]) comprising: 
a first electrode (1) ([0031]); 
a second electrode (2) ([0031]); and 
a solid electrolyte layer (3) between the first electrode (1) and the second electrode (2) ([0031]), 
wherein each of the first electrode (1) and the second electrode (2) includes: 
at least one first active material ([0032]-[0036]).
	Specifically, Yoshida discloses wherein the first electrode (1) and the second electrode (2) preferably includes NASICON-type Li3V2(PO4)3, which is a phosphate that includes a transition metal and lithium, as the active material ([0032]-[0036], [0043]).
	Ito teaches in Fig. 1 an all-solid-state battery ([0012]) comprising:
a first electrode (1a) ([0012]); 
a second electrode (1b) ([0012]); and 
a solid electrolyte layer (3) between the first electrode (1a) and the second electrode (1b) ([0012]).
Specifically, Ito teaches wherein each of the first electrode (1a) and the second electrode (1b) includes at least one first active material, such as a phosphate that contains a transition metal and lithium, that functions as both the positive electrode active material and the negative electrode active material in order to increase similarity between the compositions of the first and second electrodes (1a, 1b) ([0013], [0017]). In such a case, even if the all-solid-state battery is unintentionally connected with reversed polarity, the all-solid-state battery may ensure practical use without causing malfunction depending on the use of the battery ([0017]).
	It would have been obvious to one of ordinary skill in the art to utilize Li3V2(PO4)3 as the first active material of Yoshida, as disclosed by Yoshida, wherein such functions as both the positive electrode active material and the negative electrode active material in order to increase similarity between the compositions of the first and second electrodes, thereby ensuring practical use of the all-solid-state battery without causing malfunction depending on the use of the battery when such is unintentionally connected with reversed polarity, as taught by Ito.
	The Examiner notes that because the all-solid-state battery of modified Yoshida comprises a first electrode (1 of Yoshida) and a second electrode (2 of Yoshida) that includes the first active material that functions as both a positive electrode active material and a negative electrode active material ([0032]-[0036], [0043] of Yoshida, [0012], [0017] of Ito), such is necessarily and inherently a nonpolar all-solid-state battery, as evidenced by [0003] of the instant specification. 
	Furthermore, the Examiner notes that because the first active material is a NASICON-type Li3V2(PO4)3 ([0032]-[0036], [0043] of Yoshida), such necessarily and inherently has a larger specific capacity when functioning as the positive electrode active material than a specific capacity when functioning as the negative electrode active material, as evidenced by [0015] of the instant specification. 
Ito further teaches wherein one of the pair of the first and second electrodes (1a, 1b) may further comprise at least one second active material that is a negative electrode active material in order to make it clear that such serves as the negative electrode and the other serves as the positive electrode ([0017]) and therefore Ito necessarily and inherently teaches wherein in each of the first electrode and the second electrode, a ratio of the at least one first active material to a total amount of the at least one first and second active materials is more than 0% by mass and less than 100% by mass, and a mass of each of the at least one first and second active materials is equal between the first electrode and the second electrode, which encompasses the instantly claimed range of more than or equal to 54% by mass and less than or equal to 95% by mass.
The Examiner notes that the criticality of the amount of the first and second active materials in each of the first electrode and second electrode is highlighted in Tables 1-2 of the instant specification.
Specifically, in each of the first electrode and the second electrode, when a ratio of the at least one first active material to a total amount of the at least one first and second active materials is more than or equal to 54% by mass and less than or equal to 95% by mass, and a mass of each of the at least one first and second active materials is equal between the first electrode and the second electrode, the nonpolar all-solid-state battery achieves a higher initial charge and discharge capacity, a higher initial capacity retention ratio, and a higher capacity retention ratio after 10 cycles (Tables 1-2 of the instant specification).
For example, see Example 8 wherein a ratio of the at least one first active material to a total amount of the at least one first and second active materials is 54% by mass and Example 14 wherein a ratio of the at least one first active material to a total amount of the at least one first and second active materials is 95% by mass, which achieve an initial capacity retention ratio of 65% and 76% respectively, compared to Comparative Examples 1-4, wherein a ratio of the at least one first active material to a total amount of the at least one first and second active materials falls outside the instantly claimed range of more than or equal to 54% by mass and less than or equal to 95% by mass, which have a maximum initial capacity retention ratio of 62% (Tables 1-2 of the instant specification).
Moreover, see wherein Examples 8 and 14 achieve a capacity retention ratio after 10 cycles of 59% and 71% respectively, compared to Comparative Examples 1-4, which have a maximum capacity retention ratio after 10 cycles of 45% (Tables 1-2 of the instant specification).
Consequently, it would not have been obvious to one of ordinary skill in the art to utilize a second active material in the first and second electrodes of modified Yoshida specifically in the encompassing portion of the range further taught by Ito, as the skilled artisan would not have had reasonable expectation that such would successfully achieve a higher initial charge and discharge capacity, a higher initial capacity retention ratio, and a higher capacity retention ratio after 10 cycles, as achieved by the claimed invention.
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “in each of the first electrode and the second electrode, a ratio of the at least one first active material to a total amount of the at least one first and second active materials is more than or equal to 54% by mass and less than or equal to 95% by mass, and a mass of each of the at least one first and second active materials is equal between the first electrode and the second electrode” in combination with all of the other limitations taken as a whole.
Claims 2-12 and 14-17 are dependent on Claim 1 and therefore are allowable for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        May 24, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
May 31, 2022